DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 10/5/2021 and 10/19/2021 have been entered. Relative to the claims filed on 6/19/2021, claims 1 and 7 were amended, claims 3 and 5 were canceled, and claims 13-15 were added.
The most recent claims, filed on 10/19/2021, are the subject of the present Office action.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.



Claim 6 (Amended): please amend to read as “wherein the thin film layer is selected from the group consisting of: Al2O3, SiO2, Ir, TaN, alucone, HfO2, ZrO2, Si3N4, TiO2, and mixtures thereof.”

Claim 14 (Amended): please amend as follows:
	“a second known distance” in line 2;
“the second known distance” in line 5.

Please rejoin claim 8.
Please cancel claims 10 and 12.

Election/Restrictions
Claims 1, 6, 7, 8, 9, 11, and 13-15 are allowable. The restriction requirement between the different species disclosed in embodiments in Figs. 1-3 and Figs. 4-5, respectively, as set forth in the Office action mailed on 3/6/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claim 8, directed to an apparatus associated with an analysis of a thin film layer, is no longer withdrawn from 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Interpretation
	The limitation “lateral high-aspect ratios” (also known as LHAR) in claim 1 is deemed definite since the limitation is an art-recognized expression and the ordinary artisan would understand the meaning of the expression (see MPEP 2111.01).

	The limitation “a first known distance” in the recitation “two adjacent sub-indicators positioned a first known distance between one another” is sufficiently distinguished from the limitation “a first distance” in the recitation “a first distance between the first positional indicator and the at least one opening” in both claim 1 and Applicant’s specification (Spec., Pg. 8, lines 22-30 through Pg. 9, lines 1-2).



The “known distance” in claim 14 is interpreted as “second known distance” since the generic placeholder further clarifies and distinguishes the limitation from the “first known distance” in claim 1 upon which claim 14 depends.

Claim Objections
	The objection on claim 1 is withdrawn since the claim was amended.

Claim Rejections
	The rejections under 35 USC 112(b) on claims 1, 3, and 5 are withdrawn since claim 1 was amended and claims 3 and 5 were canceled. The rejections under 35 USC 103 are withdrawn since independent claim 1 was amended.

Reasons for Allowance
Claims 1, 6, 7, 8, 9, 11, and 13-15 are allowed. The invention of independent claim 1 is drawn to an apparatus associated with an analysis of a thin film layer. The 
Support for the allowable subject matter can be found in Fig. 6F of Applicant’s Drawings and the description thereof (Spec., Pg. 8, lines 22-30 through Pg. 9, lines 1-2).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAPOZZI whose telephone number is (571)270-3638. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES CAPOZZI/Primary Examiner, Art Unit 1717